           Case 2:19-cv-05452-PBT Document 16 Filed 08/18/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHELER SADATI,                                      :
                                                    :
                       Plaintiff,                   :             CIVIL ACTION
         v.                                         :
                                                    :             NO. 19-5452
PRIMECARE MEDICAL, INC., et al.,                    :
                                                    :
                       Defendants.                  :

                                            ORDER


         AND NOW, this ___17th___ day of August, 2020, upon consideration of Defendants

Kurt Ehrenfeuchter, Todd Haskins, PrimeCare Medical, Inc., and Thomas Weber’s Motion to

Dismiss (ECF No. 10) and Plaintiff Sheler Sadati’s Response in Opposition thereto (ECF No.

14), IT IS HEREBY ORDERED AND DECREED that the Motion is GRANTED IN PART

and DENIED IN PART1 as follows:

         1. Defendants’ Motion to Dismiss is GRANTED as to Plaintiff’s § 1981 retaliation
            claim against all Defendants;

         2. Defendants’ Motion to Dismiss is DENIED as to Plaintiff’s § 1983 retaliation claims
            against all Defendants;

         3. Defendants’ Motion to Dismiss is DENIED as to Plaintiff’s Pennsylvania
            Whistleblower Law retaliation claim against all Defendants;

         4. Defendants’ Motion to Dismiss is DENIED as to Plaintiff’s common law wrongful
            termination claim against Defendant PrimeCare and GRANTED as to Plaintiff’s
            common law wrongful termination claim against individual Defendants.




1
    This Order accompanies the Court’s Memorandum Opinion dated August __17th__, 2020.

                                                1
  Case 2:19-cv-05452-PBT Document 16 Filed 08/18/20 Page 2 of 2




5. Defendants’ Motion to Dismiss is GRANTED as to Plaintiff’s breach of contract
   claim against individual Defendants.




                                                 BY THE COURT:
                                                 /s/ Petrese B. Tucker
                                                 ____________________________
                                                 Hon. Petrese B. Tucker, U.S.D.J.




                                      2
